UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No. 6)* Massbank Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) February 25, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 576152102 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power57,301 8. Shared Voting Power 9. Sole Dispositive Power57,301 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person57,301 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.35 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 576152102 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power317,614 8. Shared Voting Power 9. Sole Dispositive Power317,614 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person317,614 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)7.49 14. Type of Reporting Person IN 3 This statement on Schedule 13 D which was filed on July 27, 2007, Amendment No. 1 which was filed on August 7, 2007, Amendment No. 2 which was filed on November 2, 2007, Amendment No. 3 which was filed on December 20, 2007,Amendment No. 4 which was filed on January 14, 2008 and Amendment No. 5 which was filed on January 30, 2008on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Berggruen Holdings North America Ltd. (“Berggruen”), Lawrence Seidman (“Seidman”),LSBK06-08, L.L.C. (“LSBK”),Thomas C. Goggins ("Goggins"), and Welles C. Hatch ("Hatch"), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Massbank Corp., a Massachusetts corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 4. Purpose of Transaction On February 25, 2008, Lawrence B. Seidman, on behalf of SAL,sent a nomination letter (Third Notice)to Robert S. Cummings, the Company's Secretary.A copy of this letter was also sent to Gerard H. Brandi, Chairman of the Board, President, Chief Executive Officer of the Company and Bank. On February 25, 2008, Lawrence B. Seidman sent a letter to Gerard H. Brandi, the Company's Chairman of the Board, President and Chief Executive Officer,addressing the bylaw amendments adopted February 11, 2008 and the Company'sattempt to impede an open and fair election. These letters, intheirentirety,are attached hereto as Exhibit A and Exhibit B. On February 25, 2008, SAL filed suit in the Delaware Court of Chancery (Case #3569). SAL has requested this matter be treated on an expedited basis. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business on February 22, 2008, the Reporting Persons owned beneficially an aggregate of319,814shares of Common Stock which constituted approximately7.54% of the4,241,779 shares of Common Stock outstanding as of December 31, 2007 as disclosed in the Issuer's Earnings Press Release for the period endedDecember 31, 2007. Schedule A attached below describes transactions except for previously reported transactions in the Common Stock effected by the Reporting Persons within the past (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this Item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. 7. Material to be filed as Exhibits Schedule A Stock Purchase Transactions Exhibit A Letter to Robert S. Cummings Exhibit B Letter to Gerard H. Brandi 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 25, 2008 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated October 30, 2007 5 Schedule A Entity Date Purchased Cost per Share Cost Shares Broad Park 1/31/2008 36.3580 90,895.00 2,500 6 EXHIBIT A SEIDMAN AND ASSOCIATES, LLC 100 Misty Lane Parsippany, NJ 07054 (973) 952-0405 (973)781-0876 fax February 25, 2008 Via Federal Express Robert S. Cummings, Secretary Massbank Corp. 123 Haven Street Reading, MA 01867 Dear Mr. Cummings: Seidman and Associates, LLC (“SAL”) and its affiliates including: Seidman Investment Partnership, LP (“SIP”), Seidman Investment Partnership II, LP (“SIPII”), Broad Park Investors, LLC (“Broad Park”), Berggruen Holdings North America Ltd. (“Berggruen”), LSBK06-08, LLC (“LSBK”), Lawrence Seidman (“Seidman”), Thomas Goggins (“Goggins”), Welles Hatch (“Hatch”) and Seidman’s discretionary clients, own approximately 7.48% of the outstanding shares of Massbank Corp. (“MASB”) as disclosed in the filed Schedule 13D and amendments thereto.Included in the shares owned is 1,000 shares owned by SAL as a record owner. As you are aware, SAL has nominated Thomas Goggins, Welles Hatch and myself for election to MASB’s Board of Directors at MASB’s 2008 Annual Meeting, in opposition to the directors who will be nominated by MASB. Also enclosed herein is a third filing of the nominating letter dated February 25, 2008.This nominating letter is being filed pursuant to MASB’s amended bylaws, without prejudice and without conceding the amended bylaws are applicable to SAL’s pending nominations. It is SAL’s counsel’s opinion that the previously submitted nominations were made in compliance with MASB’s bylaws and that the amended bylaws are improper and not applicable to these already filed nominations. If you wish to discuss this matter, please contact Peter R. Bray of Bray, Miller & Bray, LLC, Attorneys at Law, 100 Misty Lane, Parsippany, New Jersey07054-2710, telephone (973) 739-9600, fax (973) 739-9696. Very truly yours, SEIDMAN AND ASSOCIATES, LLC /s/ Lawrence B. Seidman BY: LAWRENCE B. SEIDMAN LBS:jbcc:Gerard H. Brandi, Chairman of the Board, President and Chief Executive Officer 7 EXHIBIT A SEIDMAN AND ASSOCIATES, LLC Lanidex Executive Center 100 Misty Lane Parsippany, NJ 07054 (973) 952-0405 (973) 781-0876 fax February 25, 2008 THIRD NOTICE Via Federal Express Robert S. Cummings, Secretary Massbank Corp. 123 Haven Street Reading, MA 01867 Dear Mr. Cummings: Seidman and Associates, LLC (“SAL”) is a shareholder of Massbank Corp. (“the Company”) and hereby nominates, in accordance with Article I, Section 1 and Article II, Section 2 and 2A of the Company’s amended Bylaws, Lawrence Seidman (“Seidman”), Welles Hatch (“Hatch”) and Thomas Goggins (“Goggins”) for election to the Company’s Board of Directors at the Company’s next Annual Meeting of Shareholders. The information required by Article II, Section 2 of the Company’s Bylaws is provided as follows: a) (i) The purpose of this letter is to nominate three individuals for election tothe Board of Directors to run against the Company director nominees at the next Annual Meeting ofShareholders. The nominees are Lawrence B. Seidman, age 60, Welles C.
